NUMBER 13-14-00440-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


VICTOR SANCHEZ,                                                               Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                     On appeal from the 214th District Court
                          of Nueces County, Texas.


                  ORDER TO FILE APPELLATE BRIEF
            Before and Justices Garza, Benavides, and Perkes
                            Order Per Curiam

      This cause is before the Court on appellant's motion for extension of time to file

the brief. Appellant’s brief was originally due to be filed on October 29, 2014. This Court

granted four motions to extend the briefing deadline. On April 12, 2015, this Court

granted a motion to substitute counsel. Appellant’s current counsel has been granted
one extension of time to file the brief and is now requesting an extension of 30 days to

file the appellate brief in this cause.

       The Court, having fully examined and considered appellant's motion for extension

of time to file the brief, is of the opinion that, in the interest of justice, appellant's motion

for extension of time to file the brief should be granted with order.

       Appellant's motion for extension of time to file the brief is hereby GRANTED, and

the Honorable Colin B. Amann, counsel for appellant, is hereby ORDERED to file the

appellate brief with this Court on or before June 5, 2015. Further motions for extension

of time will not be favorably entertained by the Court.

                                                    PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
13th day of May, 2015.




                                               2